DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,924,609. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of detecting scam calls directed to a mobile device.

Claim Analysis:
	Claims 1-20 correspond to claims 1-20 of USPN 10,924,609, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7-9, 11, 12, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Kim), U.S. Patent Pub. No. 2010/0124916.
Regarding claims 1. 8 and 15, Kim discloses a method, apparatus and non-transitory CRM, comprising: determining an outbound call placed by a mobile device is destined for a destination telephone number that was stored less than a threshold number of times in a call history of the mobile device and within a threshold amount of time; determining the destination telephone number is a scam call suspect telephone number based on instances of the destination telephone number being stored in the mobile device call history being less than the threshold number of times within the threshold amount of time; and forwarding a scam call notification to the mobile device during the outbound call (0003, 0024, 0038, 0044, 0047-0049).
Regarding claims 2, 9 and 16, Kim discloses determining whether the destination telephone number has additional instances stored in the call history of the mobile device (0049).

Regarding claims 5, 12 and 19, Kim discloses wherein the one or more call filter parameters comprise one or more of a calling telephone number, an IP address of the calling device and an IP address of one or more network devices forwarding call requests comprising the calling telephone number (0030, 0031, 0033).
Regarding claims 7 and 14, Kim discloses determining the destination telephone number stored in the call history is not assigned to a calling device that previously placed a call to the mobile device (0048, 0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 10, 13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cai, U.S. Patent Pub. No. 2007/0143422.
Regarding claims 3, 10 and 17, Kim discloses the method, apparatus and CRM of claims 2, 9 and 16 as described above. Kim, however, fails to specifically disclose wherein when a number of the additional instances meets or exceeds the threshold number of telephone number instances in the call history of the mobile device, permitting the outbound call to connect and revoking the scam call notification.
Cai discloses this limitation (0013, 0025).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Kim with the teachings of Cai for the purpose of ensuring that desired calls are allowed to be processed.
Regarding claims 6, 13 and 20, Kim discloses the method, apparatus and CRM of claims 1, 8 ad 15 as described. Kim, however, fails to disclose responsive to forwarding the scam call notification to the mobile device while the outbound call is dialing the destination telephone number, blocking the outbound call from connecting with the destination telephone number.
Cai discloses this limitation (0013, 0025).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Kim with the teachings of Cai for the purpose of ensuring that undesired calls are not allowed to be processed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646